Case: 19-12871    Date Filed: 09/29/2020   Page: 1 of 3



                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-12871
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:19-cv-00149-TFM-B

EMOGENE R. BROWN,

                                                              Plaintiff-Appellant,

                                     versus

DR. LLYAS SHALKH,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                              (September 29, 2020)

Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and ANDERSON,
Circuit Judges.

PER CURIAM:

      Emogene Brown appeals pro se the sua sponte dismissal without prejudice

of her second amended complaint against Dr. Llyas Shalkh and her postjudgment
               Case: 19-12871     Date Filed: 09/29/2020    Page: 2 of 3



motion for pain and suffering. The district court dismissed Brown’s complaint and

her motion for lack of subject-matter jurisdiction. Fed. R. Civ. P. 12(h)(3). We

affirm the dismissal of Brown’s motion, and we dismiss for lack of jurisdiction the

part of her appeal challenging the dismissal of her second amended complaint.

      We are obligated sua sponte to inquire into our jurisdiction whenever it may

be lacking. Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990, 996 (11th Cir.

2020). We review de novo the dismissal of a complaint for lack of subject-matter

jurisdiction. Dixon v. Hodges, 887 F.3d 1235, 1237 (11th Cir. 2018). “[A]lthough

we . . . give liberal construction to the pleadings of pro se litigants, we nevertheless

. . . require[] them to conform to procedural rules.” Albra v. Advan, Inc., 490 F.3d
826, 829 (11th Cir. 2007) (internal quotation marks omitted).

      We lack jurisdiction to review the dismissal of Brown’s second amended

complaint because she failed to timely appeal the ruling. An appellant must file a

written notice of appeal in a civil case “within 30 days after entry of the judgment

or order appealed from.” Fed. R. App. P. 4(a)(1)(A). “[T]imely filing of a notice of

appeal is ‘mandatory and jurisdictional.’” Advanced Estimating Sys., Inc. v. Riney,

77 F.3d 1322, 1323 (11th Cir. 1996) (quoting Griggs v. Provident Consumer Disc.

Co., 459 U.S. 56, 61 (1982)). After the district court dismissed Brown’s second

amended complaint on June 17, 2019, she waited 39 days, until July 26, 2019, to

file her notice of appeal. Brown did not seek to extend the deadline. Her


                                           2
               Case: 19-12871     Date Filed: 09/29/2020     Page: 3 of 3



postjudgment motion for pain and suffering does not mention her second amended

complaint, much less request an extension of time to appeal its dismissal. See Fed.

R. Civ. P. 4(a)(5). And Brown’s motion, in which she requests compensation

because the doctor “worked on [her] arm” instead of treating her “neck injury

[that] happen[ed] 20 year[s] ago,” is not a postjudgment motion that tolls the 30-

day deadline. See Fed. R. App. P. 4(a)(4)(A). We dismiss the part of Brown’s

appeal that challenges the dismissal of her second amended complaint.

      The district court correctly dismissed Brown’s postjudgment motion for lack

of jurisdiction. As the district court explained in its orders instructing Brown to

amend her original and amended complaints, she had to allege facts establishing

that her civil action either “ar[ose] under the Constitution, laws, or treaties of the

United States,” 28 U.S.C. § 1331, or involved “citizens of different States” and an

amount in controversy that exceeded $75,000, id. § 1332(a)(1). Brown’s action for

medical malpractice does not involve a federal question, see id. § 1331, and her

allegation that she and the doctor reside in Mobile, Alabama, defeats jurisdiction

based on diversity of citizenship, see id. § 1332.

      We AFFIRM the dismissal of Brown’s second amended complaint.




                                           3